          Case 1:21-cr-00088-DLF Document 31 Filed 04/13/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA

        v.
                                                           No. 21-cr-88 (DLF)
 RONALD L. SANDLIN,

                 Defendant.


                                             ORDER

       For the reasons stated in the April 13, 2021 hearing, it is ORDERED that the defendant’s

Amended Motion for Bond, Dkt. 15, is DENIED.

       In addition, with the consent of the parties and for the reasons stated in the April 13, 2021

hearing, namely the need for the defense to review voluminous discovery, the Court finds that

the ends of justice outweigh the best interest of the public and the defendant in a speedy trial. 18

U.S.C. § 3161(h)(7)(A). Accordingly, pursuant to the Speedy Trial Act, the Court excludes time

from April 13, 2021 through May 12, 2021 in computing the date for a speedy trial in this case.




                                                             ________________________
                                                             DABNEY L. FRIEDRICH
April 13, 2021                                               United States District Judge
